Title: From Alexander Hamilton to Pierre Charles L’Enfant, [3 July 1798]
From: Hamilton, Alexander
To: L’Enfant, Pierre Charles


[New York, July 3, 1798]
Dear Sir
I lose no time in answering your letter of the first instant. I am altogether at a loss to imagine how Mr Soderstrom could have so extremely misconceived me. You may be assured that he has done it—that it was not said that you received a good price from Adet or any other person or any thing like it.
The substance of what I observed was this—“that an opinion was entertained that your political opinions for a considerable time past had corresponded with the course of things in France—that there had been observed to be a great intimacy between you and some of the Diplomatic Agents of France in this Country (probably Mr Adet’s name was mentioned in this sense) and that it had been expected it would have led you to some employment under the French Government.” You will perceive that there is nothing in all this to impeach your honour—There was nothing intended to look to any questions between France and the United States—to imply that you had received money or any other compensation for any purpose, still less for any improper purpose.
It is very likely that it may have been also intimated that the supposed conformity of your opinions with the course of things in France, and your intimacy with the Diplomatic Agents had excited a jealousy concerning your way of thinking which might interfere with your prospect of employment under our Government.
The impressions I mentioned were not spoken of as my own but as existing in another quarter. The observations were made to a person who appeared in the character of your friend ⟨and⟩ certainly contained nothing intended to injure you or that ⟨would⟩ impeach your integrity. As to myself, as you very ju ⟨– –⟩ to be aware, I could not wish to wound you but have uniformly desired and endeavoured to serve you.
I remain Dr Sir   Your obedt Servt
Major L’Enfant 
New York July 3rd 1798
 